1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                               ***

9     MONTE LEE BURCH,                                Case No. 2:17-cv-00656-MMD-VCF

10                                Petitioner,                         ORDER
            v.
11
      RENEE BAKER, et al.,
12
                              Respondents.
13

14         Respondents have filed an unopposed motion for enlargement of time (first

15   request). (ECF No. 45.) The Court will grant the motion for good cause.

16         It is therefore ordered that Respondents' unopposed motion for enlargement of time

17   (first request) (ECF No. 45) is granted. Respondents will have up to and including January

18   6, 2020, to file a response to the motion for reconsideration (ECF No. 44) and to file a

19   reply to the opposition to the motion to dismiss (ECF No. 43).

20

21         DATED THIS 21st day of November 2019.

22

23                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
24

25

26

27

28
